Name: Commission Regulation (EC) No 2493/97 of 12 December 1997 adjusting the maximum annual fishing effort for certain fisheries
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 L 343/ 14 EN Official Journal of the European Communities 13 . 12. 97 COMMISSION REGULATION (EC) No 2493/97 of 12 December 1997 adjusting the maximum annual fishing effort for certain fisheries balance and enables the effort levels allocated initially to be adjusted to the current situation of the fleet, and fishing activity to be diversified to include other demersal species; Whereas this Regulation must enter into force immedi ­ ately in order to allow Spain to make better use of its quotas to supply the market during the period for which they are valid; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2027/95 of 15 June 1995 establishing a system for the management of fishing effort relating to certain Community fishing areas and resources ('), and in particular the second indent of Article 4 thereof, Whereas the second indent of Article 4 of Regulation (EC) No 2027/95 provides that the Commission , at the request of a Member State, shall take appropriate measures so that the Member State in question can fish its quotas in accordance with the third subparagraph of Article 6 (2) of Council Regulation (EC) No 685/95 of 27 March 1995 on the management of fishing effort relating to certain Community fishing areas and resources (2); Whereas Spain has asked the Commission to adjust the maximum annual fishing effort, for 1997, granted to its vessels by transferring part of the fixed gear effort to towed gear in the case of fishing directed at demersal species so that vessels flying the Spanish flag are able to fish certain quotas which are allocated pursuant to Council Regulation (EC) No 390/97 of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 1974/97 (4); Whereas this transfer of fishing effort involves only a simple adjustment which does not alter the existing HAS ADOPTED THIS REGULATION: Article 1 The maximum annual fishing effort for the Kingdom of Spain in respect of demersal species using towed and passive gear respectively, as referred to in the Annex to Regulation (EC) No 2027/95, is amended, for 1997, as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1997. For the Commission Emma BONINO Member of the Commission (') OJ L 199, 24. 8 . 1995, p. 1 . (2) OJ L 71 , 31 . 3 . 1995, p. 5 . (3) OJ L 66, 6 . 3 . 1997, p. 1 . MOT I 178 1 1 . 10 . 1997. D. 1 . 13 . 12 . 97 EN Official Journal of the European Communities L 343/ 15 ANNEX Fishery Fishing effort (*) Fishing gear Target species ICES or Cecaf area E Towed gear Demersal species V b ('), VI , VII , VIII , IX, X and Cecaf 34 . 1.1 , 34.1.2, 34.2.0 59 190 Of which : v b o, vi 1 305 Of which : o 0 VII 7613 Of which : o 0 | Vila 0 VII f (2) 0 Vili a, VIII b, VIII d 8 795 VIII c , Vili e, IX, X and Cecaf 34.1.1 , 34.1.2 and 34.2.0 41 477 Of which : Ville, Ville, IX (') 27 839 IX n 2216 x n 0 Cecaf 34.1.1 ( 3) 10 303 Cecaf 34.1.2 0 0 Cecaf 34.2.0 ( 3) 0 Cecaf 34.1.1 (4) 0 Cecaf 34.1.2 (4) 0 Cecaf 34.2.0 (4) 0 ') Expressed in thousands of kW x fishing days. **) Area defined in Article 3 (5) of Regulation (EC) No 685/95 . The fishing effort for this area is for both towed and fixed gear. ') Except for waters under the sovereignty/jurisdiction of the Faroes and Iceland . 2) North of 50 ° 30 ' N.  ') Solely in waters under the sovereignty/jurisdiction of Spain . 4) Solely in waters under the sovereignty/ jurisdiction of Portugal . s) Fishing effort limited to eight vessels . ') Fishing effort limited to 32 vessels . L 343/ 16 [ EN 1 Official Journal of the European Communities 13 . 12. 97 Fishery Fishing effort (*) Fishing gear Target species ICES or Cecaf area E Fixed gear Demersal species V b ('), VI , VII , VIII , IX, X and Cecaf 34.1.1 , 34.1.2, 34.2.0 50 468 Of which : V b ('), VI 2319 Of which : n (s) VII 6 485 Of which : n (6) Vila 0 VII f o 0 Vili a, VIII b, VIII d 6 826 VIII c, Vili e, IX, X and Cecaf 34.1.1 , 34.1.2 and 34.2.0 34 838 Of which : VIII c, VIII e , IX f) 14 082 IX (4) 0 X (4) 0 Cecaf 34.1.1 (3) 13 141 Cecaf 34.1.2 (3) 7615 Cecaf 34.2.0 (3) 0 Cecaf 34.1.1 (4) 0 Cecaf 34.1.2 (4) 0 Cecaf 34.2.0 (4) 0 *) Expressed in thousands of kW x fishing days . ") Area defined in Article 3 (5) of Regulation (EC) No 685/95 . The fishing effort for this area is for both towed and fixed gear. ') Except for waters under the sovereignty/ jurisdiction of the Faroes and Iceland . 2) North of 50 ° 30 ' N. ') Solely in waters under the sovereignty/jurisdiction of Spain . 4) Solely in waters under the sovereignty/jurisdiction of Portugal . ') Fishing effort limited to eight vessels . ') Fishing effort limited to 32 vessels .